HARALSON, J.
The specific performance of the contract in this case is resisted on the grounds, (1), that the alleged agreement signed by the respondent for the alleged sale of said lot of land is too uncertain and indefinite to be specifically performed ; (2), that said agree*650ment does not state where said lot is situated, and does not sufficiently describe it; (3), that the contract is within the statute of frauds; and, (4), that it is inequitable and unjust, and should not be performed on that account.
1. The contract is dated, “Anniston, Ala., April 9, 1890.” The property purchased, the conveyance of which is sought to be enforced, is described in the writing to be, as set out in the bill, “my lot on the west side of Wilmer street, between Eleventh and Twelfth streets, azzd 35 feet on Wilmer street, running back 100 feet to an alley.” With this memorandum of sale, beazing date of executiozi at Anniston, Alabama, the presumption is that the land sold is situated in that city. — Mead v. Parker, 115 Mass. 413, s. c. 15 Am. Rep. 110.
2. The description of the lot in the memorandum is one of those uncertain descriptions which may be aided by parol, and comes within the maxim, “Id cerium est, quod cesium reddi.” — Bottoms v. Dykes, 102 Ala. 582; Dykes v. Bottoms, 101 Ala. 390; Black v. Tenn. C. I. & R. R. Co., 93 Ala. 109; Dorgan v. Weeks, 86 Ala. 329; Angel v. Simpson, 85 Ala. 53 ; O’Neal v. Seixas, 85 Ala. 80 ; L. & N. R. Co. v. Boykin, 76 Ala. 560; Meyer v. Mitchell, 75 Ala. 475 ; Wilkinson v. Roper, 74 Ala. 141; Sykes v. Shows, 74 Ala. 385 ; Chambers v. Ringstaff, 69 Ala. 140.
3. The memorandum of sale is not within the statute of fi’auds. As we have heretofore said, £ ‘It is to oral evidezice of contracts which ought to be reduced to writing, and signed by the party to be charged, and not to written evidence of such contracts, the' statute of fi’auds is dii’ected. Whenever evidence of the contract is found in writing, signed by the party to be charged, which is certain and definite, there is no danger of fraud and perjury, and it is fraud and perjury the statute intends to prevent. The form of the writing is not 'important, nor are the purposes for which it may have been intended, at all conclusive.” — Jenkins v. Harrison, 66 Ala. 359; Carter v. Shorter, 57 Ala. 256; Lakeside Land Co. v. Dromgoole, 89 Ala. 508.
In this contract, the city in which the property is located is definite, the property sold certain, — in that it may be made certain, — the consideration — $1,200— which pui’ports to have been paid in cash, is expressed; the tizne for its performance was not distant, but presently ; the names of the contracting parties are given, *651and it was subscribed by the party to be charged therewith, and is, altogether, sufficient.
4. The receipt of E. T. Witherby, trustee, which was delivered by complainant to the defendant, was assigned by complainant to defendant, as a part consideration,— $1,100, — of the purchase price for the Anniston lot. It is averred in the bill, and shown in the proof, that complainant and not the Shelby Iron Company, paid the amount therein specified to said Witherby ; that said receipt was on a printed blank, in which the words, “Shelby Iron Company,” appeared as the payor, and inadvertently, these words were not struck out, and complainant’s name, instead, inserted. It was indorsed: “I hereby transfer my interest in the within described property to Bussell Homan,” dated, signed by complainant, and delivered to defendant, at the time he gave complainant his memorandum of sale.
As between the complainant and defendant the mistake of the receipt, in not containing complainant’s name in place of that of the Shelby Iron Co., is obvious and, under the evidence, self-corrective.
It is said this paper is void under the statute of frauds, but, it occurs to us, that that statute has nothing to do with it. It is not a contract to convey land, but is simply a receipt for so much money, paid by the complainant to one, of a half hozen purchasers of several lots of land, who agreed, — himself being one of the number,— to represent the others, in receiving their money and paying it over on the purchase they had jointly made of the lots, and procuring a deed to the purchasei’s. The paper evidenced the fact, that complainant had paid his share of purchase money to the common agent of the buyer or syndicate, — as they are called in the pleadings, — and when complainant assigned said receipt to defendant, he merely authorized him to take his place in. that purchase. So far as the receipt goes, or has any bearing on this case, it is evidence between the parties, that complainant paid $1,100 of the purchase price of the lot he bought from the defendant, by tranferring to him this paper. It is altogether a different instrument from the one which was considered in the case of Nelson v. Shelby Manufacturing Co., 96 Ala. 515, to which we have been referred by counsel.
5. The court exercises discretion in granting or with*652holding a decree of specific performance, neither party-being entitled to it as a matter of right. It is not a discretion which will be arbitrarily or capriciously exercised, but a sound, judicial discretion, controlled by fixed rules and principles, in view of the special features and incidents of each case. — Waterman on Specific Performances, § 6 ; Pomeroy on Contracts, § 35 ; 3 Brick. Dig., 361, § 415.
The court will look at the contract itself, to see if it is unfair, unconscionable, or affected with any other such inequitable feature. If oppressive, and will work great injustice, the court will not enforce it. — Pomeroy on Contracts, § 175 ; Moon v. Crowder, 72 Ala. 89 ; Irwin v. Bailey, 72 Ala. 467; Carlisle v. Carlisle, 77 Ala. 339; Ellis v. Burden, 1 Ala. 458.
Story lays down the rule, that if the character and condition of the property, to which the contract is attached, have been so altered that the terms and conditions of it are no longer applicable to the existing state of things, a court of equity will not grant any relief, but will leave the parties to their remedy at law; that where, from a change of circumstances, it would be unconscientious, or inequitable under all the circumstances to enforce it, the court will not do so. — 1 Storv Eq. Juris., § § 750, 750a, 769.
Mr. Waterman states the rule to be, that, if the contract was fair when it was entered into, it will not be deemed otherwise in consequence of the happening of unforseen and unexpected events afterwards, and if the contract was a reasonable and fair one, the parties will be considered as having taken upon themselves the risk of subsequent fluctuations in the value of the property, and such fluctuations are not allowed to prevent its specific performance. — Waterman on Specific Performance, § 165. This rule is approved by Mr. Fry and Mr. Pomeroy, with the modification, that if these subsequent changes of circumstances have been, in some way, due to the conduct of the party who seeks the performance, it will not be enforced. — Fry on Specific Performance, § 252; Pomeroy on Contracts, § § 177, 178; Leading Cases in Equity, 1038. The rule stated by Mr. Waterman and the authorities last referred to, we approve as being sound and more consonant with equity, ■than as stated by Judge Story.
*653There was no unfairness, imposition or fraud, as far as appears, practiced by complainant on defendant. The contract was a fair one, in that the parties traded at arms length; they were each engaged in a speculative venture ; it was a “heads and tails” business ; each examined the property of the other; each had equal opportunities of forming his judgment and descrying the future; the complainant and his associates had faith in the city of Shelby, on paper ; they invested their money in some of its lots ; the complainant asked the defendant a hundred per cent, on his investment, which, according to the history of such enterprises, was not an extraordinary appreciation in price, and the defendant risked his judgment and bought. If things had gone as he anticipated, and in a short while he could have realized a large profit, as many investors in such coming cities did, and the tide had not rolled back on him, we would not, in all probability, have heard of this suit. Two months afterwards, he returned the 'Witherby receipt, which had been transferred to him, and authorized complainant to draw on him for $100, the amount of money complainant had paid him in cash in the trade, besides the $1,100 represented by said receipt. In returning said paper, and repudiating his contract, it must be noticed, that he based his repudiation, on the alleged ground that the land complainant proposed to trade to him, he found on investigation to be worth less than represented, and for the further reason, that the receipt for it recited, “Received from the Shelby Iron Co.,” instead of from himself, complainant, and that he understood complainant had no interest in the Shelby Iron Co. As we have seen, such an excuse as the last stated could not, as between the parties, be fairly set up. It was not shown or attempted to be shown, that complainant did not have such an interest in the Shelby-lots as he represented and transferred, or that the defendant was ever, for any reason, denied such an interest in that'purchase. Again, the fact must not be overlooked, that if complainant had not sold to defendant, he might, for aught appearing, have made a profit by selling to some one else, which he could not do, at least before defendant repudiated the contract, and this may have been too late. And of the value of the land, it must be held, defendant was as competent to judge as complainant.
*6546. It has been said that the contract, of which a performance is sought, must be clearly alleged and proved and its terms must be so specific and distinct as to leave no reasonable doubt of their meaning. The jurisdiction to enforce specific performance is cautiously and carefully exercised, and the court must clearly see that it is enforcing the contract the parties made, of which the pleadings must give distinct information, and not a contract which it may make for them in the solution of vague, uncertain, doubtful and conflicting testimony.— Bogan v. Daughdrill, 51 Ala. 314; Daniel v. Collins, 57 Ala. 627; Johnson v. Jones, 85 Ala. 287; 1 Brick. Dig., 692, § § 768, 769.
7. In sections four and five of the bill, the lot alleged to have been purchased by complainant from defendant is described as “lot 21 in Block 2 in the city of Anniston.” In section 8, a particular description of said lot is attempted, as “lot No. twenty-one (21) in Block No. (2), as shown by the map of the Anniston City Land Company, beginning at a point on the west line of ’Wilmer street, one hundred and five feet (105 ft.) from the northwest corner of the intersection of Wilmer and Eleventh streets, and running west parallel with Eleventh street, one hundred (100) feet; thence north, thirty-five (35) feet; thence east, one hundred (100) feet to the west line of Wilmer street; thence south thirty-five (35) feet, to point of beginning. ’' The description is accurate in the general, as constituting a certain number in a certain block, according to a certain map, and particular, as it gives the metes and bounds. The proofs show, without conflict, that the space of ground described by-metes and bounds, constitutes a part only, of lot 21 in Block 2 referred to in the general description ; but, as to this, the general will yield to the more particular description. — Sikes v. Shows, 74 Ala. 382; 1 Greenl. Ev., 301, n. 2; 2-Devlin on Deeds, §§ 1020, 1039.
The complainant's proof in identification of the particular lot sold, is, that the defendant told him that he did not own any other lot, than the one shown complainant, on which they stood, when the trade was made; that complainant fully believed lot 21 in Block 2 in the city of Anniston to be the description of the identical lot that was traded to him by defendant, and he adds : “As nearly as I can describe the lot, it was 35 feet wide, and *655105 feet deep, and fronted on Wilmer street from the west, between 11th and 12th streets. I think it was nearer to the south than the north line of the block. It was directly north of quite a large building that I think was built of brick. I believe there was an alley between the large building and the lot.”
8. The criticism that there is a discrepancy between the pleadings and the proofs, as to the subject matter of the sale, is more apparent than real. A plaintiff may be permitted to recover a part only of what he claims. The allegation is, that the property complainant purchased was lot 2L in Block 2, in the city of Anniston. The proof shows that it was only a part of that lot he bought, 35 feet wide, fronting on Wilmer street, by 105 feet deep, and between 11th and 12th streets. It also shows that defendant owned no other lot in lot 21, Block 2, than the one he contracted to sell to complainant. Thus aided, we are made reasonably certain of the property, the subject of the contract of sale, and that the contract is not incapable of execution for any uncertainty of the description of the property sold.
The decree of the chancellor ordered a conveyance fro'm defendant to complainant in the terms of the contract, and when executed, the defendant will be certain that he has no further interest in lot 21, Block 2, in Anniston, and the complainant will have no difficulty in locating his claim without interference with the rights of any other person. — Bogan v. Daughdrill, 51 Ala. 316 ; Chambers v. Reingstaff, 69 Ala. 146.
There is no error in the decree of the chancellor, and it is affirmed.
Affirmed.